Citation Nr: 1427904	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  09-16 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to April 2008.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a June 2008 rating decision issued by the Regional Office (RO).  It was remanded by the Board for additional development in December 2011 and now has been returned to the Board.

Service connection for the Veteran's left eye disorder was granted in a rating decision in August 2012 and is no longer in appellate status.

The Veteran testified before the undersigned in June 2011  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  The documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In accordance with the instructions set forth in the December 2011 remand, a VA examination was conducted in January 2012.  The examiner determined that the Veteran had a bipartite patella that was congenital, but did not indicate whether this was a congenital disease or a congenital defect nor did the examiner address its relationship to service.  Thus another VA examination is necessary to determine the nature and etiology of the Veteran's left knee disorder.  


Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran another VA examination of his left knee.  The examiner must review the claims file.  He or she should provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that the Veteran currently has a left knee disorder, other than bipartite patella, that had its onset in service or is otherwise related to service.  

The examiner must also address the following: 

a.) Is bipartite patella a congenital disease?  If so then is there clear and unmistakable evidence to support a finding that the current disability pre-existed the Veteran's service and 
did not increase in severity during service?  If there was an increase in severity during service is there clear and unmistakable evidence that any such increase was beyond the natural progress of the condition?  Lastly, does the evidence clearly and unmistakably establish that the bipartite patella was not aggravated by service? 

b.) If bipartite patella is not a congenital disease than is it a congenital defect which was subject to superimposed disease or injury in service?

The examiner should provide a rationale for the opinions rendered, which include the Veteran's reports of his history, in-service injuries, and current symptoms.  If the examiner is unable to provide a rationale he or she should explain why.  

2.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Thereafter, if indicated, the case should be returned to the Board for appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



